Exhibit 10.3

 

GRAPHIC [g68031kki001.jpg]

2014 Incentive Compensation Plan

Effective January 1, 2014

 

Employee              Joseph W. Kennedy

2014 Base Salary

$

136,000

 

 

 

Title                        SVP/CFO

2014 Bonus Target

11

%

$

14,960

 

 

Thresholds                                 Maintain CAMELS rating at one of the
two highest ratings

Maintain an Asset Quality Rating of “Satisfactory” or better

 

Goal #1:                                           Achieve Return on Assets

 

Annual Payout Target

60%

=

$

8,976

 

 

 

 

Payout

 

Goals

 

 

 

95% of Budget

 

$

2,962

 

At Budget

 

$

5,924

 

106% of Budget

 

$

8,976

 

Stretch Goal

 

 

 

Every .03% over 106% of Budget

 

$

2,962

 

 

Goal #2:                                             Achieve Efficiency Ratio

 

Annual Payout Target

20%

=

$

2,992

 

 

 

 

Payout

 

Goals

 

 

 

102% of Budget

 

$

997

 

At Budget

 

$

1,995

 

97% of Budget

 

$

2,992

 

Stretch Goal

 

 

 

Every 2% under 97% of Budget

 

$

997

 

 

Goal #3:                                           Achieve Net Interest Margin
Percentage

 

Annual Payout Target

20%

=

$

2,992

 

 

 

 

Payout

 

Goals

 

 

 

98% of Budget

 

$

987

 

At Budget

 

$

1,975

 

102% of Budget

 

$

2,992

 

Stretch Goal

 

 

 

Every 0.07% over 102% of Budget

 

$

987

 

 

NOTES:

 

Bonus targets are based on Georgetown Bancorp Inc. 2014 budget.

All dollar figures are based on  estimates of annualized salary.  Incentive
payments are based on the employee’s actual base compensation for the fiscal
year, which includes  straight time pay,  vacation, holiday, personal, sick and
jury duty pay.   Overtime and other payments including previous year’s bonus
payout will be excluded from the calculation.

 

To be eligible for the Incentive Compensation, the employee must be actively
employed, performing at a level of “satisfactory” or above, and not be on a
written warning at the time of the incentive payment.

 

The Bank shall have the right to rescind and recoup or “clawback” incentive
payments paid under this plan if the Compensation Committee concludes that such
awards were paid out based on information that is later found to be materially
incorrect, including payments that were determined, in whole or in part, on
financial statement information that is subsequently restated.

 

By signing below I confirm receipt of my Incentive Compensation Plan and my
understanding of the provisions stated above.

 

 

 

 

 

Joseph W. Kennedy

 

Date

 

 

 

 

 

 

 

 

 

Robert E. Balletto, CEO/President

 

Date

 

--------------------------------------------------------------------------------